Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to claim 18, Applicant contends the 35 USC 112 rejection for newly added limitation on June 9, 2021 as submitted.. cited here inter alia “…and wherein the duration information is information related to the time for simultaneously performing uplink transmission of one or more terminals and receiving the acknowledgement frame at the same time…”  can be found in the originally filed application, for Page 2 of 
example, at least page 26, line 12 - page 27, line 4…”.
	Examiner respectfully disagrees, upon review of the specification as stated by Applicant there is NO teaching/suggestion of “…of one or more terminals and receiving the acknowledgement frame at the same time…” . It is incumbent upon Applicant to clearly establish where in the specification the emphasized portion of the limitation is taught. The Examiner asserts it is not reasonable for Applicant to incorporate limitations that are not capable of instant and unquestionable demonstration as being clearly taught and fully understood by one of ordinary skill in the art without having to modify the disclosure for its interpretation.  
	
With respect to 103 rejection of claims 18-20,22-26 and 28-29, Applicant contends inter alia “…Nothing in the Office Action specifically shows that the limitation of claim 18 that "the duration information is information related to the time for simultaneously performing uplink transmission of one or more terminals and receiving the acknowledgement frame at the same time" is disclosed, taught or suggested in Chaves or Merlin…”
Examiner respectfully disagrees, Merlin clearly and explicitly discloses the concepts of the acknowledgement frame at the same time (See ¶ 51-53 after transmitting the data frame at block 513 (See Fig(s). 3), the process 500 moves to block 515 where the wireless node waits for an acknowledgement from the receiving node that the data frame has been received...the backoff time or duration is at block 507). 
Thus based on the foregoing reasoning’s, the rejection to claims 18-20, 22-26 and 28-29 is sustained as cited references teach/suggest limitations of said claims.

/RAJ JAIN/Primary Examiner, Art Unit 2411